       Case 2:20-cr-00111-KM Document 24 Filed 06/22/20 Page 1 of 1 PageID: 93


                            ARSENEAULT & FASSETT, LLP
JACK ARSENEAUIT                      ATTORNEYS AT LAW                     JOHN J. ROBERTS+
DAYID W. FASSKIT                                                          GREGORY D.JONES
ANGEL M. DcFILIPPO                    560 MAIN STREET
                                  CHATHAM, NEW JERSEY 07928                + AL�O ADMffrnD IN NEW YORK
                                          (973) 635-3366
                                       FAX (973) 635-0855
                                    EMAIL inlo@al�lawlinn.com




                    VIA EMAIL (Nitza Creegan@nid.uscourts.gov) ONLY

 June 22, 2020

 Hon. Kevin McNulty, U.S.D.J.
 U.S. Courthouse & P.O. Bldg.
 2 Federal Square
 Newark, NJ 07101

 Re:    USA v. Reinaldo Wilson and Jean Wilson
        Case No. 20-cr-111-KM
        Status Conference: June 25, 2020

 Dear Judge McNulty,

        This law firm currently represents Reinaldo Wilson. It is our understanding that we will
 be substituted out of this matter imminently, or alternatively will move to withdraw as counsel.
 Therefore we respectfully request that the Court adjourn the status conference currently
 scheduled for Thursday, June 25, 2020, for approximately two weeks.

                                              Respectfully,
                                              ARSENEAULT & FAS SETT, LLP
                                              Attorneysfor Reinaldo Wilson
                                              By:      s /Jack Arseneault
                                                     Jack Arseneault, Esq.
                                                                      _ _ s___ _
                                              By: __s _/J_oh_ n_R_ob_ ert
                                                     John Roberts, Esq.

 Cc:    Darren Halverson, Esq., A.U.S.A.
        Barbara Ward, Esq., A.U.S.A.           Status conference adjourned from
        Adalgiza Nunez, Esq.                   June 25, 2020 at 11:00 a.m. to
        Client                                 July 9, 2020 at 11:00 a.m.
                                               SO ORDERED

                                               s/Kevin McNulty
                                               Hon. Kevin McNulty
                                               U.S. District Judge
                                               Date: 06/22/2020
